The Brink’s Company Third-Quarter 2013 Earnings Conference Call NYSE:BCO October 24, 2013 Exhibit 99.2 Forward-Looking Statements These materials contain forward-looking statements.Actual results could differ materially from projected or estimated results. Information regarding factors that could cause such differences is available in today's release and in The Brink’s Company’s most recent SEC filings. Information discussed today is representative as of today only and Brink's assumes no obligation to update any forward-looking statements. These materials are copyrighted and may not be used without written permission from Brink's. 2 The Brink’s Company Ed Cunningham Director - Investor Relations Highlights of Third-Quarter Results GAAP EPS $.63 vs $.44 Non-GAAP Summary: •EPS $.69 vs $.58 •Segment margin 8.5% vs 6.8% •Revenue up 6% (9% organic growth) Note:See reconciliation to GAAP results in Appendix 4 The Brink’s Company Tom Schievelbein Chairman, President and Chief Executive Officer CEO Overview •Third Quarter •Full-Year Segment Margin Outlook •6.5% to 7% in 2013 •~ 7% in 2014 6 International Operations •Latin America Profit Growth •Driven primarily by Venezuela •Mexico improvement on track •Europe - profits flat •Asia-Pacific - continued improvement 7 North America Plans •Reduce Labor and SG&A •Increase performing branches in the U.S. •Change revenue mix •Strengthen management team 8 North America 9 Performing Branches in U.S. CEO Overview 2016 Goal 10 Note:High-Value Services includes Global Services and Cash Management Services.Cash Management Services includes money processing, vaulting, ATM management and CompuSafe® Service. The Brink’s Company Tom Schievelbein Chairman, President and Chief Executive Officer The Brink’s Company Joe Dziedzic Vice President and Chief Financial Officer Review and Outlook 3Q13 Non-GAAP Results ($ millions, except EPS) Note:See reconciliation to GAAP results in Appendix 13 Non-GAAP EPS:3Q12 Versus 3Q13 14 Note:See reconciliation to GAAP results in Appendix Non-GAAP Cash Flow, Capital Investment and Net Debt 15 ($ millions) (a)See reconciliation to GAAP results in Appendix (b)From continuing operations 15 Capital Expenditures and Capital Leases(b) Non-GAAP CFOA(a) (b) Capital Deployment —Future pension contributions in cash —2013 Capital Expenditures/Leases flat to —Margin expansion offset by projected devaluation in Venezuela 2014 Segment Profit 16 The Brink’s Company Third-Quarter 2013 Earnings Conference Call NYSE:BCO October 24, 2013 Appendix Legacy Liabilities at December 31, 2012 Estimated Contributions to U.S. Plans 2012A US Pension 14 29 42 44 38 UMWA 0 0 0 0 0 0 Black Lung/Other 7 7 5 5 4 4 Total 21 34 46 49 42 ($ millions) Under- funding Under- funding Note:Above amounts based on actuarial assumptions at December 31, 2012.If rates had been 1% higher at December 31, 2012, our U.S. pension plan & UMWA liabilities would have been $125 million and $51 million lower, respectively.See page 62 of the Company’s 2012 Annual Report on form 10-K. 19 3Q13 Non-GAAP Segment Results Revenue Segment Operating Profit —9% organic growth, 3% unfavorable currency impact —12% organic growth in International —North America flat —International up $28 —North America down $7 —Unfavorable currency impact of $8 20 Appendix Non-GAAP Reconciliations (a) To eliminate: • $1.1 million adjustment in the first quarter of 2013 to the amount of gain recognized on a 2010 business acquisition in Mexico as a result of a favorable adjustment to the purchase price received in the first quarter of 2013. •$0.9 million of adjustments in the third quarter of 2013 primarily related to a January 2013 acquisition of Rede Trel in Brazil. (b) To eliminate currency exchange losses related to a 16% devaluation of the official exchange rate in Venezuela from 5.3 to 6.3 bolivar fuertes to the U.S. dollar in February 2013. (c) To eliminate employee benefit settlement losses in Mexico. (d) To eliminate expenses related to U.S. retirement plans. (e) To adjust effective income tax rate in the interim period to be equal to the midpoint of the estimated range of the full-year non-GAAP effective income tax rate.The midpoint of the estimated range of the full-year non-GAAP effective tax rate for 2013 is 37.5%. GAAP Basis Gains & Losses on Acquisitions and Dispositions (a) Net Monetary Asset Remeasurement Losses in Venezuela (b) Employee Benefit Settlement Losses (c) U.S. Retirement Plans (d) Adjust Income Tax Rate (e) Non-
